Exhibit 10.3(B): Form of ESPP Enrollment Agreement

YAHOO! INC.

AMENDED AND RESTATED

1996 EMPLOYEE STOCK PURCHASE PLAN

ENROLLMENT AGREEMENT

1. I hereby elect to participate in the Yahoo! Inc. Amended and Restated 1996
Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase Shares of
the Company’s Common Stock subject to the terms of this Enrollment Agreement and
the Plan. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Plan. I understand that my participation in the Plan will
commence with the first Purchase Period that begins after the date I enroll in
the Plan.

2. By enrolling in the Plan and making my online enrollment elections, I agree
to have Contributions in the amount of the elected percentage of my Compensation
applied to this purchase. I understand that this amount must not be less than 1%
and not more than 15% of my Compensation during an Offering Period. (Please note
that no fractional percentages are permitted).

3. By enrolling in the Plan and making my online enrollment elections, I
authorize payroll deductions from each paycheck during the Offering Periods in
the amount of the elected percentage of my Compensation. I understand that all
payroll deductions authorized by me shall be credited to my account under the
Plan and that I may not make any additional payments into such account. I
understand that all payments made by me shall be accumulated for the purchase of
Shares at the applicable Purchase Price determined in accordance with the Plan.
I further understand that, except as otherwise set forth in the Plan, Shares
will be purchased for me automatically on each Purchase Date during the Offering
Period unless I otherwise withdraw from the Plan in accordance with the
withdrawal procedures in effect at the time of withdrawal.

4. I understand that I may discontinue participation in the Plan during a
Purchase Period only as provided in Section 10 of the Plan. I also understand
that I can decrease the rate of my Contributions on one occasion only during any
Purchase Period, or increase the rate of my Contributions for the subsequent
Purchase Period, by making a new online deduction election. Any such change will
be effective as soon as administratively practicable after the date of my new
online election; provided that any such election made within twenty-one
(21) days of the end of any Purchase Period shall not take effect earlier than
the beginning of the first new Purchase Period to commence after the date of
such election. In addition, I acknowledge that, unless I discontinue my
participation in the Plan in accordance with the withdrawal procedures in effect
at such time, my election will continue to be effective for each successive
Offering Period.

5. In addition to this Enrollment Agreement and the Plan (which is hereby
incorporated by reference in this Enrollment Agreement and is also located at
http://backyard.yahoo.com/resources/forms/stock/1996EmployeeStockPurchasePlan25Jun09.html
on the Yahoo! Inc. corporate intranet site(“Backyard”)), I acknowledge that I
have reviewed and understand the Company’s most recent prospectus (located at
http://backyard.yahoo.com/resources/forms/stock/ESPP/PlanDocs/Planprospectus.pdf
on Backyard). I understand that my participation in the Plan is in all respects
subject to the terms of the Plan and this Enrollment Agreement.

 

1



--------------------------------------------------------------------------------

6. Shares purchased for me under the Plan should be deposited into my account at
the brokerage firm designated by the Company from time to time as the broker to
receive shares under the Plan.

7. I understand that if I dispose of any Shares received by me pursuant to the
Plan within two (2) years after the Offering Date (the first day of the Offering
Period during which I purchased such Shares or, if I joined the Plan after such
date, the first business day of the Purchase Period with respect to which I
joined the Plan during such Offering Period) or within one (1) year after the
Purchase Date, and at a price in excess of the discounted purchase price I paid
for the shares, I will be treated for United States federal income tax purposes
as having received ordinary compensation income at the time of such disposition
in an amount equal to the excess of the Fair Market Value of the Shares on the
Purchase Date over the price which I paid for the Shares, regardless of whether
I disposed of the Shares at a price less than their Fair Market Value at the
Purchase Date. The remainder of the gain or loss, if any, recognized on such
disposition will be treated as capital gain or loss.

By enrolling in the Plan and making my online enrollment elections, I agree to
notify the Company in writing within thirty (30) days after the date of any such
disposition, and I will make adequate provision for federal, state or other tax
withholding obligations, if any, which arise upon such disposition of the
Shares. The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Shares
by me.

I understand that the Prospectus for the Plan includes a more general discussion
of the United States tax consequences of the Plan and that, in any event, I
should consult my own tax advisor for specific advice concerning the tax
implications of participation in the Plan and the sale of stock acquired under
the Plan.

8. The Company may, in its sole discretion, decide to deliver any documents
related to the purchase rights and participation in the Plan or future purchase
rights that may be granted under the Plan by electronic means or to request my
consent to participate in the Plan by electronic means. I hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

9. The provisions of this Enrollment Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

10. By indicating my acceptance of this Enrollment Agreement through the
Company’s online acceptance procedure and making my online enrollment elections,
I hereby enroll in the Plan and agree to be bound by the terms of the Plan and
this Enrollment Agreement. The effectiveness of this Enrollment Agreement and my
participation in the Plan are dependent upon my eligibility to participate in
the Plan.

 

2